Citation Nr: 0807400	
Decision Date: 03/04/08    Archive Date: 03/12/08

DOCKET NO.  06-00 155A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Whether an apportionment of the veteran's disability 
compensation benefits on behalf of his spouse was proper.


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The veteran is the appellant.  The veteran served on active 
duty from November 1948 to July 1950.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 decision letter of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey that granted an apportionment of the 
veteran's disability compensation benefits on behalf of his 
spouse.  The veteran perfected a timely appeal of this 
determination to the Board.


FINDING OF FACT

Prior to the promulgation of a decision in the appeal, the 
veteran withdrew in writing his substantive appeal concerning 
the issue of whether an apportionment of his disability 
compensation benefits on behalf of his spouse was proper.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant concerning the issue of whether an apportionment of 
the veteran's disability compensation benefits on behalf of 
his spouse was proper have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn on the record at a hearing or in writing at any 
time before the Board promulgates a decision.  38 C.F.R. 
§ 20.202, 20.204.  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. § 20.204.  
Here, the veteran withdrew the claim of whether an 
apportionment of his disability compensation benefits on 
behalf of his spouse was proper in a written statement 
received July 30, 2007.  Hence, there remain no allegations 
of errors of fact or law for appellate consideration 
regarding this claim.  Thus, the Board does not have 
jurisdiction to review this claim, and it is dismissed.



ORDER

The issue of whether an apportionment of the veteran's 
disability compensation benefits on behalf of his spouse was 
proper is dismissed.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


